DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komor (US3457866) in view of Liu (CN103440983A).
The rejection is maintained as in the Office action mailed 6/24/2022, which is hereby incorporated by reference.
Claims 5-7, 12-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komor in view of Liu and further in view of Sinico (US2017/0324299A1).
The rejection is maintained as in the Office action mailed 6/24/2022, which is hereby incorporated by reference.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant argues the proposed modification “would destroy entirely the fundamental aspect of the Komor invention – the offset portion 82”. Applicant argues “the offset portion 82 performs several functions, which would somehow need to be revised by the proposed combination of Liu, including positioning the capacitor unit 19, holding the capacitor unit 19, protecting the wires, and forming a tubular assembly for insertion into and removal from the well casing.”
The examiner respectfully disagrees. Before the effective filing date of the claimed invention, in the field of submersible well pumps, one of ordinary skill in the art would have been aware of three types of well pumps, based on the location of the motor capacitor: (i) with the motor capacitor located remote from the motor (such as at the top of the well casing) (Komor, col. 1, lns. 25-34), (ii) with the motor capacitor incorporated in or attached to a specially-designed motor (Komor, col. 1, lns. 34-49), or, (iii) with the motor capacitor by the motor, but not requiring a specially-designed motor. The well pump apparatus of Komor is of the latter type, the solution offered by Komor being a specially-designed section of conduit having an offset pipe portion also defining a pocket in which a capacitor unit 19 is housed.  Liu discloses a capacitor assembly for use with a motor in a well. In order to avoid having the capacitor at the surface, and using long cables to the motor in the well, Liu teaches forming the capacitor in an annular shape, such that a shaftway rod can pass through the capacitor, thereby allowing the capacitor to be positioned near the motor (see abstract and para. [0003]). Taking into consideration all of the information disclosed by Komor and Liu, as well as the other conventional arrangements known in the submersible pump art (i.e. as disclosed in col. 1 of Komor), one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the desirability of pump arrangements of the third type (iii), i.e. with the capacitor located at the motor, but not requiring specially-designed motors. A downside of the design of Komor is the need for the offset pipe. From the teachings of Liu, one of ordinary skill in the art would have envisaged a further improvement to submersible well pumps of the third type, as Liu shows how to provide a capacitor at a pump motor location, by making the capacitor cylindrical so that a shaft may pass through the capacitor. The rationale of the rejection is that it would have been obvious to substitute for the offset pipe portion and capacitor unit as disclosed by Komor a cylindrical capacitor attached to a straight pipe section. Contrary to Applicant’s assertion, the mode of operation of the apparatus of Komor is the same: a motor is used to operate a pump section to pump water through a pipe, a capacitor disposed at the motor location being used in running the motor. Regarding the functions listed by Applicant, positioning the capacitor unit 19, holding the capacitor unit 19 and forming a tubular assembly for insertion into and removal from the well casing would be accomplished by providing a cylindrical capacitor of suitable diameter, and fixing it to the pipe. Regarding protecting the wires, any rejection based on obviousness inherently entails changing to some extent a base invention. In Komor the wires extending through the well casing down to the capacitor are not protected. Although replacing the structure taught by Komor with a straight pipe section having a cylindrical capacitor would not provide any protection of the section of wire in the vicinity of the capacitor, it is deemed this is outweighed by the advantage of a simpler structural implementation of a well pump apparatus having a motor capacitor near the motor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729